Citation Nr: 0000621	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  91-51 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for gastric ulcer disease.

3.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30, following hospitalization from 
February 27 to March 4, 1990.

4.  Entitlement to service connection for a chronic low back 
disability.

5.  Entitlement to service connection for a chronic left hand 
disability.

(The veteran's appeal of a February 1990 decision of the VA 
Chicago-West Side Medical Center, denying payment or 
reimbursement of medical expenses incurred during private 
outpatient treatment on October 2, October 6, and November 9, 
1989 is the subject to a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to May 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Chicago 
Regional Office (RO) rating decisions which, in January 1990, 
denied a rating beyond 20 percent for service-connected right 
knee disability; in December 1990, granted service connection 
for gastric ulcer disease, assigning a 10 percent rating; and 
in February 1991 denied entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 following hospitalization from 
February 27 to March 4, 1990.  In July 1992 and March 1995, 
the case was remanded to the RO for additional development of 
the evidence.  In March 1996, the claims file was transferred 
to the Waco RO which now has jurisdiction over the case.  

The evaluation of the service-connected gastric ulcer disease 
was increased from 10 to 20 percent by a rating decision in 
September 1991.  By a rating decision in June 1996, the 
rating for the service-connected right knee disability was 
increased from 20 to 30 percent.  In view of AB v. Brown, 
6 Vet. App. 35, 38 (1993), the claims remain in controversy 
where less than the maximum available benefit is awarded.  

Also on appeal is a September 1996 rating decision denying 
service connection for a chronic low back disability, and a 
March 1997 rating decision denying service connection for 
left hand disability.

In his November 1996 substantive appeal concerning the issue 
of service connection for a chronic low back disability, the 
veteran requested a Travel Board hearing, but a March 1999 
letter from his accredited representative reveals that he no 
longer wished to appear before a Member of the Board.  Thus, 
his Travel Board hearing request is considered withdrawn.  
38 C.F.R. § 20.704(e) (1999).

In September 1998, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.  Inasmuch as such claim has not 
yet been adjudicated by the RO, it remains pending and is 
referred to the RO for initial adjudication.  See Kandik v. 
Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. App. 
29 (1996).

Appellate consideration of the claim of service connection 
for left hand disability is held in abeyance pending 
completion of the development requested in the remand below.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
associated with arthritis and is productive of constant pain, 
discomfort, weakness, swelling, instability, and reduced 
range of motion; overall, the disability is productive of 
severe impairment.

2.  His service-connected gastric ulcer disease has been 
stable for several years and is currently asymptomatic; the 
disability has been productive of moderate impairment with 
recurring episodes of severe symptoms (including gastric 
bleeding), occurring no more than two or three times a year.

3.  Service connection for gastric ulcer disease was granted 
by RO rating decision in December 1990, effective February 
27, 1990; the 10 percent rating assigned at the time of the 
initial award of service connection was increased to 20 
percent by rating decision in September 1991, effective 
February 27, 1990.

4.  The evidence does not show that the veteran's service-
connected gastric ulcer disease, requiring hospitalization 
from February 27 to March 4, 1990, required surgical 
treatment, or that any surgical treatment of the service-
connected gastric ulcer disease required a period of at least 
one month of post-operative convalescence.

5.  Low back disability was not evident in service or for 
many years thereafter; medical evidence of record does not 
demonstrate that the veteran's current low back disability is 
linked to service or etiologically related to his service-
connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
right knee disability (other than arthritis) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).  

2.  The veteran's right knee arthritis warrants a separate 10 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

3.  The schedular criteria for a rating in excess of 20 
percent for gastric ulcer disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7304 (1999).

4.  The criteria for a temporary total convalescent rating 
following hospitalization from February 27 to March 4, 1990 
for a service-connected disability (gastric ulcer) have not 
been met. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).

5.  The veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  It is not proximately due to or the result 
of service-connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims:

The Board finds that the veteran's claims are well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  His claim of an 
initial rating in excess of 20 percent for service-connected 
gastric ulcer disease is well grounded, as it stems from the 
rating initially assigned by the RO following the December 
1990 grant of service connection for that disability.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  His claim of a 
rating in excess of 30 percent for his service-connected 
right knee disability is well grounded based on his assertion 
that disability associated therewith has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  
Once it is determined that a claim is well grounded, VA has a 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that VA has satisfied its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase (as is the case with 
regard to the service-connected gastric ulcer disease).  
Fenderson v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue (as is 
the case with regard to the veteran's service-connected right 
knee disability), the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Service connection for right knee synovitis was granted by RO 
rating decision in November 1958, and a noncompensable rating 
was assigned.  That decision was based on the veteran's 
service medical records showing in-service treatment of right 
knee pain and swelling, and an October 1958 VA medical 
examination report diagnosing a history of acute synovitis 
involving the right knee.  Since the time of the initial 
award of service connection for right knee disability, the 
evaluation of that disability has been periodically adjusted 
to reflect the severity of pertinent symptomatology.  At the 
time of the January 1990 RO rating decision which is the 
subject of this appeal, the service-connected right knee 
disability was rated 20 percent disabling (which rating was 
assigned by rating decision in April 1972).  That evaluation 
was increased to 30 percent by rating decision in June 1996.

Service connection for gastric ulcer disease was initially 
granted by RO rating decision in December 1990, and a 10 
percent evaluation was assigned.  That decision was based on 
clinical evidence showing that the veteran's gastric ulcer 
disease (initially diagnosed during hospitalization at the 
Resurrection Medical Center from February to March 1990) 
developed as a result of medication which he was taking for 
his service-connected right knee disability; service 
connection was therefore established on a secondary basis.  
See 38 C.F.R. § 3.310.  That evaluation was increased to 20 
percent by RO rating decision in September 1991 (effective 
from the date of the original award of service connection).

Medical records from Skokie Valley Community Hospital reveal 
that the veteran was hospitalized at that facility from 
December 1 to December 18, 1971 due to right knee pain, 
swelling, and discomfort associated with knee synovitis.  
During hospitalization, an arthrogram was performed, which 
showed no evidence of abnormality.  On hospital discharge, 
right knee internal derangement with chondromalacia patella 
was diagnosed.  

On VA orthopedic examination in February 1972, the veteran 
indicated that he experienced right knee pain and difficulty 
walking.  X-ray study of the right knee revealed evidence of 
early hypertrophic lipping on the articular surface of the 
patella, and irregular cystic and sclerotic changes involving 
the patella.  Right knee synovitis (status post recent 
arthrotomy) with painful swelling, weakness, and limitation 
of motion, was diagnosed.  

On VA orthopedic examination in February 1973, the veteran 
indicated that he experienced pain, swelling, and stiffness 
involving the right knee, increasing in severity on prolonged 
standing.  On examination, a non-tender and non-adherent 
post-surgical scar was noted around the right knee.  Range of 
motion of the right knee was normal (but motion was 
associated with mild crepitus), and there was no evidence of 
swelling, atrophy, or instability.  Fullness of the knee-
joint was noted and was felt to be associated with underlying 
chronic synovitis.  X-ray study of the right knee revealed 
minimal spurring involving the margins of the right patella.  
Post right knee arthrotomy for chondromalacia patella and 
chronic synovitis with sequelae, mildly symptomatic, were 
diagnosed.  

In May 1973, J. Davis, M.D., indicated that he treated the 
veteran for right knee disability, noting that he continued 
to experience significant functional impairment and should 
avoid activities such as squatting and kneeling.

On VA orthopedic examination in June 1973, the veteran 
indicated that he continued to experience functional 
impairment due to right knee pain, swelling, and giving out 
of the knee.  On examination, the range of motion of the knee 
was reduced and associated with pain, but there was no 
evidence of instability.  X-ray study of the right knee 
revealed an oval bone island in the lower portion of the 
shaft of the femur.  A well healed post operative scar for 
treatment of chondromalacia patella of the right knee, right 
knee crepitus, chronic effusion and capsular thickening, 
severely symptomatic, were diagnosed.

On VA orthopedic examination in October 1977, status post 
right knee injury with moderately severe residuals and 
moderately severe arthritis involving the right knee were 
diagnosed.

Medical records from M. Krieger, M.D., in October 1989 reveal 
that he treated the veteran for right knee disability which 
included degenerative changes and popliteus bursitis.  

On VA orthopedic examination in December 1989 (including 
January 1990 X-ray of the right knee), marked osteoarthritis 
involving the right knee was diagnosed and consultation with 
an orthopedic surgeon was recommended.  

Clinical records from the Resurrection Medical Center from 
February to April 1990 reveal treatment associated with 
gastrointestinal hemorrhage, as manifested by symptoms of 
melena and dizziness.  During the veteran's hospitalization 
at that facility from February 27 to March 4, 1990, gastric 
ulcer and gastrointestinal hemorrhage were diagnosed; he was 
released from the hospital in good condition.  In April 1990, 
he was again hospitalized at that facility due to health 
problems unrelated to his right knee or gastric ulcer 
disabilities, but during the course of such hospitalization, 
a gastroscopy was performed.

In April 1990, M. Nabolotny, M.D., indicated that the veteran 
was treated medically with Zantac, Carafate and intravenous 
fluids during his hospitalization from February 27 to March 
4, 1990 due to gastrointestinal hemorrhage and subsequent 
anemia, precipitated by a gastric ulcer, requiring follow-up 
treatment due to symptoms of weakness (although his blood 
count was stable).  

At a June 1990 RO hearing, the veteran testified that he 
continued to experience symptoms including pain and swelling 
of the right knee, and that his pain and functional 
impairment were gradually increasing in severity over the 
years.  He testified that he sought emergency room treatment 
(resulting in hospital admission) at Resurrection Medical 
Center on February 27, 1990 due to feeling "totally 
exhausted" during which it was determined that he had 
internal bleeding due to gastric ulcer disease.  

On VA gastrointestinal examination in October 1990, the 
veteran indicated that he was hospitalized due to internal 
hemorrhaging in February 1990, and that he had been 
asymptomatic since that time.  On examination, history of 
acute upper gastrointestinal bleeding secondary to gastric 
ulceration was diagnosed.  The examiner indicated that there 
was no evidence of pyrosis, dark stools, nausea, emesis, or 
hematemesis, and upper gastrointestinal series and barium-
swallow X-ray studies showed gastric antrum deformity without 
active peptic ulcer or obstruction and a single diverticulum 
on the greater curvature with active diverticulitis.

In December 1990 and January 1991, Dr. Nabolotny indicated 
that the veteran had been hospitalized under his care from 
February 27 to March 4, 1990, and that he was disabled for a 
period of 6 weeks following such hospitalization due to the 
need for convalescence.  

On medical examination by R. Rieger, M.D., in February 1991, 
the veteran indicated that he experienced persistent right 
knee pain, gradually increasing in severity over the years 
since his initial in-service right knee injury.  On 
examination, range of motion of the knee was reduced, the 
knee was enlarged, and osteophytic ridging was palpable.  X-
ray study of the right knee revealed an 80 percent loss of 
articular surface height, medially, giving him a mild genu 
varum, and osteophytosis in the patellar femoral groove.  Dr. 
Rieger indicated that the veteran would need knee replacement 
surgery in the future.  

VA medical records from November 1990 to July 1991 reveal 
evidence of gastric diverticulum and degenerative changes of 
the right knee.

At a May 1991 RO hearing, the veteran testified that he 
experienced constant severe right knee pain, interfering with 
his ability to function at work and to participate in 
physical activity.  He indicated that total knee replacement 
surgery would have to be performed in the future.  He 
testified that his gastric ulcer disease developed as a 
result of certain medication which he used to alleviate his 
right knee symptoms.  He noted that he no longer took that 
medication, and in fact, had been on no medication or 
treatment for gastric ulcer disease since his internal 
hemorrhaging.  He did, however, continue to experience 
constant stomach pain and cramps (not precipitated by diet).  

During VA gastrointestinal examination in July 1991, which 
included a review by the examiner of the veteran's claims 
file, the veteran indicated that he experienced mild cramps 
and was always "passing gas."  On examination, his abdomen 
was obese and soft with some tenderness (but no rigidity) in 
the epigastric and right upper quadrants, and no evidence of 
abdominal ascites.  Bowel sounds were hyperactive, but rectal 
examination was negative.  Gastric ulcer disease with 
recurrent upper gastrointestinal bleeding from history and 
records was diagnosed.

On VA orthopedic examination in July 1991, the veteran 
indicated that he experienced constant right knee pain, 
stiffness, and weakness, and noted that the symptoms were not 
alleviated by medication which he was able to use (due to 
gastric ulcer limitations).  On examination, he walked with a 
right-sided limp.  There was evidence of crepitus on motion 
and mild knee atrophy.  The right knee was weaker than the 
left, range of motion was reduced, and he was unable to 
squat.  At the time of evaluation, there was no evidence of 
subluxation.  Status post right knee surgery with severe 
arthritis, limitation of motion, and instability were 
diagnosed.  

Medical records from the Palos Community Hospital from May 
1991 to February 1992 reveal that the veteran was 
hospitalized at that facility in May 1991 due to headaches, 
slight abdominal pain, and dark black stools, unassociated 
with weight loss.  An upper gastrointestinal study revealed 
an antral ulcer with inflammatory changes in the gastric 
antrum and duodenal bulb.  On examination, gastrointestinal 
bleed, probably due to medication-induced gastritis, and 
gastric ulcer were diagnosed.  Following hospital discharge 
in May 1991, and on several occasions thereafter, the veteran 
indicated that he experienced weakness and right knee pain.  

At an April 1992 Board hearing, the veteran testified that he 
experienced constant right knee pain and swelling, noting 
that the symptoms were only partially relieved by medication.  
He stated that he received intermittent medical treatment for 
the right knee disability.  With regard to his gastric ulcer 
disability, he testified that he was hospitalized on two 
occasions in recent years due to internal bleeding, noting 
that he experienced weight fluctuation and a burning 
sensation in his stomach.  

Medical records from D. Nelson, M.D., from May to October 
1992 reveal that the veteran slipped and fell on ice in March 
1992 resulting, in pertinent part, in right knee and leg 
pain.  During treatment, arthritic changes involving the 
right knee were noted.

On VA orthopedic examination in October 1993, the veteran 
indicated that he experienced right knee instability and 
constant knee pain and swelling, reportedly awakening him at 
times from sleep.  On examination, he walked with an antalgic 
gait with a cane in the left hand.  Mild knee effusion and a 
moderate varus deformity were noted.  The knee was tender to 
palpation, but was stable to varus and valgus tests.  There 
was no evidence of Lachman's or drawer sign, but he 
complained of pain (but no locking or popping) on McMurray's 
test.  Range of motion of the knee was from 5 to 95 degrees.  
There was evidence of skin changes consistent with 
arteriosclerotic peripheral vascular disease.  X-ray study of 
the right knee revealed degenerative changes.  

Medical records from Kirksville Osteopathic Medical Center 
(KOMC) from March 1994 to March 1995 reveal treatment for 
various symptoms, including black tarry stools and 
gastrointestinal bleeding.  In March 1994, the veteran denied 
evidence of nausea, vomiting, diarrhea, constipation, 
hematemesis, hematochezia, or melena.  Examination of the 
musculoskeletal system revealed no evidence of paresthesia, 
paralysis, or tingling of the feet.  In pertinent part, 
history of gastroesophageal reflux disease, bleeding peptic 
ulcer disease, and degenerative arthritis were diagnosed.  In 
February 1995, he indicated he had black, tarry stools and 
increased thirst and urination.  On examination, 
gastrointestinal bleed and gastroesophageal reflux disease 
with peptic ulcer disease were diagnosed.  

In April 1995, Dr. Rieger indicated that he treated the 
veteran for persistent right knee pain in February 1991, 
which reportedly was gradually increasing in severity since 
an in-service right knee injury and interfered with his 
ability to work.  Dr. Rieger indicated that the veteran was 
treated with anti-inflammatory medication which caused a 
severe bleeding ulcer and requiring intensive care due to 
anemia.  

On VA gastrointestinal and esophageal examination in October 
1995, the veteran indicated that he experienced chronic right 
upper quadrant and epigastric pain, that he had recurrent 
melena or hematemesis 6 months earlier, and that he 
experienced periodic vomiting.  There was no evidence of 
weight fluctuation or anemia.  An upper gastrointestinal 
study revealed mild gastroesophageal reflux but no evidence 
of gastric or duodenal ulcer disease.  On examination, 
history of multiple gastric ulcers with gastrointestinal 
bleeding and mild duodenitis were diagnosed.  

On October 1995 medical examination by R. Longoria, M.D., the 
veteran indicated that he experienced chronic epigastric and 
right upper quadrant abdominal pain.  His last 
gastrointestinal bleed reportedly occurred in April 1995.  On 
examination, chronic gastritis and reflux esophagitis with 
recurrent gastric ulcers were diagnosed.  

On VA orthopedic examination in July 1996, the veteran 
indicated that he experienced right knee pain, at times 
associated with catching and giving out of the knee.  On 
examination, range of motion of the right knee was from 5 to 
110 degrees, associated with crepitus, but there was no 
evidence of effusion or ligamentous laxity.  Mild varus 
deformity was likewise noted.  X-ray study of the right knee 
revealed advanced osteoarthritis with complete loss of the 
tibiofemoral cartilage space in the medial compartment, but 
there was no significant subluxation of the tibia on the 
femur.  Advanced osteoarthritis of the right knee, manifested 
by pain, occasional catching and giving way, and limitation 
of motion was diagnosed.

Medical records from the Hogan Clinic in September 1996 
reveal treatment associated with right knee pain resulting 
from a fall.

At a November 1996 RO hearing, the veteran testified that he 
continued to take medication for his gastrointestinal 
disability to prevent recurrence of gastric ulcers.  With 
regard to the right knee disability, he testified that he was 
in "terrible" pain 95 percent of the time, and experienced 
intermittent locking and instability of the knee.  

Medical records from J. Boone, M.D., from September to 
November 1996 reveal that he treated the veteran for 
disability involving his knees.  Reportedly, the severity of 
symptoms associated with the right knee disability would 
require total knee replacement surgery in the future.  

VA medical records from May 1995 to October 1997 revealed 
intermittent treatment associated with right knee pain (at 
times characterized by the veteran as "severe"), weakness, 
discomfort, and instability.  Additionally noted was a 
history of gastric ulcer disease.  X-ray studies of the right 
knee revealed a total loss of hyaline cartilage of the medial 
joint compartment, synovial cysts, calcification of the 
quadriceps and patellar tendons, and superimposed arthritic 
disease.  

On VA medical examination in May 1998, the veteran indicated 
that he had pain and weakness involving the right knee.  On 
examination, the right knee was tender to palpation, but deep 
tendon reflexes were equal and symmetric.  Range of motion of 
the knee was 0 to 140 degrees (characterized by the examiner 
as "normal") but was associated with pain.  Traumatic 
arthritis of the right knee was diagnosed.

On VA medical examination in May 1998, the veteran indicated 
that he had a history of intermittent episodes of 
gastrointestinal bleeding due to gastric ulcer disease.  He 
further noted that he was last hospitalized for gastric bleed 
3 years earlier.  On examination, the liver, spleen, and 
kidneys were not palpable, and there was no evidence of 
tenderness or rebound.  History of gastric ulcers was 
diagnosed.  

On VA medical examination in July 1998, the veteran indicated 
that he had constant right knee pain, especially with motion 
of the knee.  The examiner indicated that there was no 
history of right knee locking or collapsing.  On examination, 
he walked with a normal gait and without the assistance of 
any device.  Knee and ankle jerk reflexes were equal and 
symmetric, and an old 18 centimeter-long post surgical scar 
was noted at the right knee.  Range of motion of the knee was 
0 to 140 degrees (described as "normal"), there was no 
evidence of instability, crepitus, or effusion.  Straight leg 
raising was negative, and there was no edema, skin 
discoloration, or loss of skin or muscle tissue.  Traumatic 
arthritis of the right knee was diagnosed.

On VA medical examination in July 1998, the veteran indicated 
that his gastric ulcer disability was asymptomatic.  On 
examination, history of gastric ulcer, currently 
asymptomatic, was diagnosed.  

In an October 1998 addendum to the July 1998 VA medical 
examination report, the examiner suggested that there was no 
evidence of functional impairment due to the veteran's right 
knee pain.  

With regard to the veteran's increased rating claim for his 
service-connected right knee, disability of the 
musculoskeletal system is primarily inability, due to damage 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

With regard to the rating of disabilities involving 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.

Currently, the veteran's service-connected right knee 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5257, degenerative arthritis and impairment of a 
knee, respectively, and a 30 percent rating is assigned based 
on evidence of severe recurrent subluxation or lateral 
instability.  A 30 percent rating under Code 5257 represents 
the maximum available evaluation under that code.

Based on the foregoing, the Board finds that the evidence 
supports separate 10 and 30 percent ratings for the veteran's 
service-connected right knee disability under Diagnostic 
Codes 5003 and 5257.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  In 
particular, his right knee symptomatology, as discussed more 
fully above, consists of constant pain, weakness, discomfort, 
instability, and reduced range of motion (the Board notes 
that although range of motion of the right knee was reported 
as normal on VA medical examinations in 1998, the entirety of 
the clinical evidence prior to that time clearly shows that 
motion is reduced and associated with pain).  Although the 
evidence shows that the disability is productive of severe 
pain and functional impairment, that the pain is not 
completely relieved by pain medication, and that the only 
available treatment which would improve the veteran's 
condition consists of knee replacement surgery (which he may 
elect to undergo in the future), the currently assigned 30 
percent evaluation under Code 5257 represents the maximum 
available rating for severe knee impairment.  The Board is, 
however, of the opinion that an additional 10 percent rating 
is warranted for the veteran's service-connected right knee 
disability under Diagnostic Code 5003, as arthritis involving 
the knee was shown by numerous X-ray studies of record, as 
discussed above.  Moreover, on numerous medical examinations 
in recent years, the range of motion of the right knee was 
reduced. 

The clinical evidence of record reveals that the veteran's 
right knee disability is associated with a post-surgical scar 
at the knee.  However, the evidence reveals that such scar is 
well healed.  There is no indication that it is painful and 
tender on objective demonstration, or that it is productive 
of functional impairment distinct and separate from the 
overall impairment associated with the right knee disability.  
Thus, the evidence of record in this case does not support 
the application of a separate disability rating for the 
veteran's right knee scar under Diagnostic Code 7804.  
Esteban, 6 Vet. App. 259.

The clinical evidence of record, as discussed above, does not 
reveal the presence of fracture of the surgical neck of the 
femur, ankylosis of the knee, or nonunion of the tibia and 
fibula with loose motion requiring knee brace.  An evaluation 
of the veteran's service-connected right knee disability 
under Diagnostic Codes 5255, 5256 or 5262, respectively, is 
therefore not for application in this case. 

With regard to the claim for a rating in excess of 20 percent 
for service-connected gastric ulcer disease, that disability 
is rated under 38 C.F.R. § 4.114, Diagnostic Code 7304-7305 
(gastric and duodenal ulcers), and a 20 percent rating is 
assigned consistent with evidence of moderate impairment and 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation will be 
assigned for gastric or duodenal ulcers where the disability 
is moderately severe, or less than severe, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  A 60 percent 
rating is warranted for severe duodenal or gastric ulcer; 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, and recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

38 C.F.R. § 4.113 (1999) provides that there are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14 (1999).

Based on the foregoing and the entire pertinent evidence of 
record, as discussed above, the Board finds that a rating in 
excess of 20 percent for gastric ulcer disease is not 
warranted.  Specifically, although the clinical evidence 
reveals that the veteran experiences rather significant 
manifestations of his gastric ulcer disease when the 
disability is symptomatic, the evidence demonstrates that his 
disability has been asymptomatic for several years, and that 
it is well controlled by medication and does not require 
regular outpatient treatment.  There is no indication that he 
experiences nausea or vomiting, loss of weight or anemia, 
abdominal pain, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  Thus, the current 20 percent rating under Code 
7304 adequately reflects the severity of disability 
associated with his gastric ulcer disease.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent for gastric ulcer disease, and it presents no 
question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.

The evidence of record does not reveal that the veteran's 
service-connected right knee and/or gastric ulcer 
disabilities cause him unusual or exceptional hardship such 
as to warrant application of 38 C.F.R. § 3.321(b)(1).  
Although the entirety of the evidence indicates that he 
experiences functional impairment associated with the right 
knee disability, there is no indication that such disability 
currently causes him exceptional hardship in an employment 
setting.  With regard to the gastric ulcer disability, he 
appears to experience very infrequent episodes of pain and 
bleeding and is not shown to have experienced the pertinent 
symptoms in several years.  The rating of disabilities is 
based on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  In cases such as this, 
where there is no evidence of an unusual disability picture 
associated with the pertinent disabilities, application of 
38 C.F.R. § 3.321(b)(1) in lieu of the regular rating 
criteria is inappropriate.

Temporary total rating claim:

The veteran contends that he should receive a temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 
following hospitalization at the Resurrection Medical Center 
from February 27 to March 4, 1990.  At a May 1991 RO hearing 
and April 1992 Board hearing, he testified, essentially, that 
benefits under 38 C.F.R. § 4.30 are warranted for a period of 
6 weeks following hospitalization from February 27 to March 
4, 1990, because his treating physician, Dr. Nabolotny, 
advised him not to return to work for 6 weeks (reportedly, he 
returned to work in April 1990).  Following his hospital 
discharge in March 1990, he reportedly stayed in bed most of 
the time due to weakness and fatigue.  

As indicated above, the veteran's claim for a temporary total 
convalescent rating was remanded by the Board in July 1992 
and March 1995 for further development of the evidence.  A 
review of the post-remand record reveals that the RO 
conducted a thorough and exhaustive development of the 
evidence and has associated with the file all available 
pertinent records identified by the veteran.  There is no 
indication that there are additional records that have not 
been obtained which would be pertinent to the veteran's 
claim.  Thus, no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).  Godwin 
v. Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 
1 Vet. App. 519 (1991).

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

Service connection for gastric ulcer disease was initially 
granted by RO rating decision in December 1990, and a 10 
percent rating was assigned (which rating was later increased 
to 20 percent, effective from the date of the award of 
service connection).  That decision was based on clinical 
evidence demonstrating that the veteran's gastric ulcer 
disease developed as a result of medication taken to treat 
his service-connected right knee disability (38 C.F.R. 
§ 3.310).  

A 20 percent evaluation for service-connected gastric ulcer 
disease was awarded effective February 27, 1990, the date of 
the veteran's admission to the Resurrection Medical Center 
due to symptoms of weakness, dizziness, and evidence of black 
and tarry stools.  He was hospitalized at that facility from 
February 27 to March 4, 1990 and, during that time, gastric 
ulcer disease and gastrointestinal hemorrhage were diagnosed.  
Clinical evidence from the Resurrection Medical Center does 
not reveal that any surgery was performed during that period 
of hospitalization.  An attempt at a gastroscopy was made; he 
was discharged in good condition.  On April 4, 1990, he was 
again hospitalized at that facility due to health problems 
unrelated to his gastric ulcer disease (but gastroscopy was 
performed during that hospitalization).  

A June 1991 letter from the veteran's employer reveals that 
he was hospitalized and on sick leave from February 27 to 
April 16, 1990.

Evidence from Dr. Nabolotny, as discussed more fully above, 
indicates that the veteran was disabled and in need of 
convalescence for a period of 6 weeks following 
hospitalization from February 27 to March 1990.  In April 
1990, Dr. Nabolotny indicated that the veteran's gastric 
ulcer disease was treated with medication during his 
hospitalization from February 27 to March 1990, and that he 
received follow-up treatment due to symptoms of weakness, but 
his blood count was stable.

Based on the foregoing, the Board finds that the evidence 
does not support an award of temporary total convalescent 
rating under 38 C.F.R. § 4.30.  As discussed above, by 
December 1990 RO rating decision, service connection was 
granted for the veteran's gastric ulcer disease effective 
February 27, 1990, the date of his hospital admission 
resulting in the diagnosis of the disability.  However, the 
entirety of the medical evidence does not show that gastric 
ulcer disease was treated surgically, and that such surgical 
treatment required a period of at least 4 weeks of 
convalescence.  Although Dr. Nabolotny, treating the 
veteran's gastric ulcer disease in 1990, indicated that the 
veteran was disabled and unable to work for a period of 6 
weeks following hospitalization from February 27 to March 
1990 due the need for convalescence, he is not shown to have 
undergone surgery or required immobilization by cast of one 
or more major joints.  38 C.F.R. § 4.30.

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  Such 
grants are appropriate after surgery requiring a period of 
convalescence or when a claimant is immobilized by a cast.  
In this case, the evidence shows that the veteran did not 
undergo surgery during hospitalization from February 27 to 
March 4, 1990.  He was also not immobilized by cast.  
Consequently, the Board finds that there is no legal basis on 
which the veteran's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

Service connection for low back disability:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship directly between the two 
disabilities to establish a well-grounded claim.  Jones v. 
Brown, 7 Vet. App. 134 (1994).  However, when the proximate 
cause of a second disability is distanced from a service-
connected disability by an intercurrent event, whether the 
second disability is directly related to his service-
connected injury "is irrelevant for the purpose of 
determining whether the veteran's claim for secondary service 
connection is well grounded."  Reiber, 7 Vet. App. at 516.  
Rather, a two step inquiry is required to evaluate the well-
groundedness of a secondary claim, and supporting evidence is 
required for each step.  First, the veteran must submit 
competent evidence showing that his service-connected 
disability caused the intercurrent event.  Second, he must 
submit medical evidence that the intercurrent event caused 
the disability for which he claims secondary service-
connection.  Reiber, 7 Vet. App. at 516; cf. Schroeder v. 
Brown, 6 Vet. App. 220 (1994).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The veteran's service medical records do not reveal any 
report or clinical findings referable to any symptomatology 
or disability involving the low back.  On service separation 
medical examination in May 1958, his spine was normal on 
clinical evaluation.

The first post-service clinical evidence indicating the 
presence of low back symptomatology consists of March 1992 
records from Michael Reese Humana Hospital showing emergency 
room treatment due to lumbosacral spine pain.  On emergency 
room admission, the veteran indicated that he fell twice in a 
parking lot, injuring his back.  

Medical records from Dr. Nelson from May to October 1992 
reveal that the veteran slipped and fell on ice in March 
1992, sustaining a compression fracture of L1 and resulting 
in pain and reduction of range of motion of the spine.  
Clinical studies performed during follow-up treatment 
revealed the presence of spinal stenosis at L4-5 and early 
sensory motor peripheral neuropathy in the lower extremities.  
In July 1992, Dr. Nelson's clinical assessment was that the 
veteran had lumbar spine stenosis which pre-existed his March 
1992 fall but was aggravated by that fall.  

On VA orthopedic examination in October 1993, the veteran 
suggested that his right knee instability led to a fall in 
1991 and resulted in back pain.  

On March 1994 examination at KOMC, spinal stenosis with 
chronic pain was diagnosed.  In March 1995, the veteran 
indicated he had low back pain since 1991.

An April 1995 letter from an official of the Social Security 
Administration (SSA) reveals that the veteran was in receipt 
of SSA disability benefits since September 1992.

On VA orthopedic examination in July 1996, the veteran 
indicated that his right knee gave out in 1992, resulting in 
a fall and fracture of the first lumbar vertebra, with 
persistent low back pain since that time.  X-ray study of the 
lumbosacral spine revealed an old compression fracture of L1 
with complete ankylosis of T12 and L1 by a bridging anterior 
bar of bone, and sclerosis and irregularity of the L4-5 facet 
joints.  On examination, healed compression fracture of the 
first lumbar vertebra in March 1992 and lumbar spine 
osteoarthritis with radiating low back pain were diagnosed.  
On review of the pertinent medical evidence in the claims 
file (including from the Michael Reese Hospital and Dr. 
Nelson), the examiner stated that there was no indication 
that the veteran's March 1992 fall was precipitated by his 
right knee giving out.  Rather, the evidence showed that he 
slipped and fell on ice.  

At a November 1996 RO hearing, the veteran testified that 
that his March 1992 fall on ice (resulting in his chronic low 
back disability) was the result of his right knee giving out 
on him.  He testified that there were no witnesses to the 
fall, other than some passers-by.  He indicated that he did 
not inform his emergency room treating physicians, in March 
1992, that he fell because the right knee gave out on him as 
he was afraid of losing his job.  He testified that he 
received SSA disability benefits due to his low back 
disability (noting that he began to receive such benefits 
about 6 months after his March 1992 fall on ice) and 
indicated that medical records from the SSA were not in the 
claims file.  He stated that SSA records would not reflect 
that his March 1992 fall on ice was the result of his right 
knee disability because he did not inform any treating 
physician that this was the case (as he was afraid to lose 
his job).  

In a November 1996 letter, the veteran's spouse indicated 
that the veteran sustained injuries as a result of falling 
down in March 1992 and September 1996, suggesting that such 
falls were the result of buckling of the right knee.  

Medical records from Dr. Boone from September to November 
1996 reveal a report of history of a fall in March 1992, 
resulting in injury to the back.

VA medical records from May 1995 to October 1997 reveal, in 
pertinent part, treatment associated with radiating low back 
pain.  A December 1995 magnetic resonance imaging study of 
the lumbar spine revealed a compression deformity of L1 with 
bony encroachment on the right side of the neural canal at 
T12-L1, L1-2 deformity, and spinal stenosis.  On examination 
in March 1996, the veteran reported that his right knee gave 
out in 1992, resulting in a fall and low back injury.  

On VA medical examination in May 1998 (which did not include 
a review of the claims file), the veteran indicated that he 
fell and injured his low back 5 years earlier, and suggested 
that he fell because of right knee instability.  On 
examination, history of traumatic arthritis secondary to 
service-connected right knee injury and history of back pain 
were diagnosed.  

On VA medical examination in July 1998, the veteran indicated 
that he experienced low back pain, and suggested that his low 
back disability developed as a result of a fall due to right 
knee disability.  On examination, low back arthritis was 
diagnosed.  

In an October 1998 addendum to the July 1998 VA medical 
examination report, the examiner opined that the veteran's 
spine disability was not related to the service-connected 
right knee disability, as there was no history of collapsing 
or locking of the knee.  Rather, it appeared that the veteran 
had a degenerative disc condition which was related to the 
ongoing aging process and not to acute or chronic injury.

A review of the record indicates that the veteran's claim of 
service connection for a chronic low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. 
App. at 81-82.  Although the evidence reveals that the 
veteran may be in receipt of SSA disability benefits due to 
chronic low back disability and SSA medical records are not 
in the claims file, the veteran reported at his November 1996 
hearing that SSA records would not lend support to his 
service connection claim (as he did not inform the physicians 
treating him for low back disability that such was a result 
of his service-connected right knee disability).  Thus, the 
Board notes that all pertinent records have been obtained and 
associated with his claims folder.

Based on the foregoing, the Board finds that service 
connection for chronic low back disability on a direct or 
presumptive basis is not warranted.  The evidence of record, 
as discussed above, does not show that the veteran's low back 
disability developed as a result of an injury or disease 
which was incurred in or was aggravated by active service.  
Symptoms or impairment involving the low back were not 
evident in service or for many years thereafter, and he 
appears to have initially noticed low back symptoms following 
his fall on ice in March 1992.  Thus, as no relationship 
between low back disability (including arthritis) and his 
active service period has been shown, service connection for 
that disability on a direct or presumptive basis is 
unwarranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board notes that the evidence of record does not show, 
nor is it contended by or on behalf of the veteran, that his 
low back disability is related to any combat service; thus, 
38 U.S.C.A. § 1154(b) (West 1991) is not applicable.

The veteran contends that the onset of his current low back 
disability is associated with his service-connected right 
knee disability, and that, as such, service connection should 
be awarded for that disability on a secondary basis.  That he 
sustained a back injury in a fall on ice in March 1992 is not 
in dispute.  The medical records before the Board, as 
discussed above, clearly identify the fall as the cause of 
the veteran's low back disability (despite a VA physician's 
October 1998 limited opinion to the effect that degenerative 
spinal changes were related to degenerative aging process).  
Thus, the claims folder contains sufficient medical evidence 
to reach the conclusion that an intercurrent event, the 
veteran's fall in March 1992, caused his chronic low back 
disability.  The second prong set forth in Reiber, 7 Vet. 
App at 516, as discussed above, is therefore satisfied.

However, with respect to the first prong, the Board notes 
that the record contains no medical evidence suggesting that 
the March 1992 fall was caused by or related to his service-
connected right knee disability.  Although the veteran 
indicated on VA medical examination in May 1998 that his 
right knee gave way and resulted in a fall 5 years earlier, 
that examination did not include a review of the claims file 
and relied on history reported by the veteran.  In that 
regard, a recordation of history reported by the veteran 
carries no more probative weight than the veteran's own 
direct statements.  The Board stresses that the evidence 
reveals that neither the veteran's spouse nor any other 
identifiable witness observed his fall in March 1992.  
Records of medical examinations and treatment rendered 
immediately after the fall in March 1992 and within a short 
period of time thereafter reveal that he fell because he 
slipped on ice.

With regard to the more recent statements by the veteran and 
his spouse that the March 1992 fall was caused by service-
connected right knee disability, the Board stresses that the 
credibility of such contention is presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, as indicated 
above, such contentions are not accompanied by 
contemporaneous medical evidence showing that right knee 
instability resulted in the fall (as noted above, his spouse 
is shown not to have witnessed the March 1992 fall).  

Most importantly, the veteran was examined and his claims 
file reviewed by VA in July 1996 and in July and October 
1998.  The examiner opined in July 1996 that the evidence of 
record indicated that the March 1992 fall on ice was due to 
slipping rather than due to the veteran's right knee 
collapsing.  In October 1998, the examiner opined that spine 
disability was not related to any service-connected 
disability, but rather, represented an age-related 
degenerative process.  Such opinions are supported by the 
clinical evidence discussed above, indicating that spinal 
stenosis pre-existed the veteran's fall in March 1992, but 
was aggravated by the fall, and that the fall was caused 
basically by his slipping on ice.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where the weight of the 
competent medical evidence is to the effect that the 
veteran's March 1992 fall was not the result of the 
collapsing or giving way of his right knee.


ORDER

Separate disability ratings of 10 and 30 percent are granted 
for the veteran's right knee disability, subject to the law 
and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for the service-connected 
gastric ulcer disease is denied.

Entitlement to temporary total rating for a period of 
convalescence, following hospitalization from February 27 to 
March 4, 1990 under 38 C.F.R. § 4.30 is denied.

Service connection for chronic low back disability is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

By rating decision in March 1997, the RO denied the veteran's 
claim of service connection for left hand disability.  Timely 
notice of disagreement with regard to that matter was 
received in June 1997, but a statement of the case (SOC) has 
not been issued to date.  As the veteran initiated a timely 
appeal under applicable regulations, the RO must issue him an 
SOC addressing the aforementioned issue.  See Holland v. 
Brown, 10 Vet. App. 433, 436 (1997) (vacating Board decision 
and remanding matter when VA failed to issue a SOC after 
claimant submitted timely NOD).  As no SOC appears to have 
been issued, the claim of service connection for left hand 
disability remains pending in appellate status, see 38 C.F.R. 
§ 3.160(c) (1999), and requires further action by the RO.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (1999); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
claim of service connection for left hand disability is 
REMANDED for the following development:

If the RO has not already done so, it 
should issue an SOC to the veteran and 
his representative, addressing the issue 
of service connection for left hand 
disability, and including citation to 
all relevant law and regulation 
pertinent to the claim.  The veteran and 
his representative must be advised of 
the time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration.

If the remaining benefit sought on appeal is not granted, the 
case should then be returned to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

